DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 6-15 and 17-19 are pending of which 1, 12 and 17 are in independent form.  Claims 1-4, 6-15 and 17-19 are rejected under 35 U.S.C. 103.

Response to Amendments and Arguments
The claim amendments and arguments filed on 11 February 2021 as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered.  On pages 11 of the remarks Applicant’s representative appears to argue the newly amended claim limitations recited in the independent claims.  Examiner has applied a new reference to address the claims as amended detailed in the rejection provided below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. U.S. Pub. No. 2013/0013560 (hereinafter “Goldberg”) in view of Beaven et al. U.S. Pub. No. 2008/0052358 (hereinafter “Beaven”) in further view of Wheeler et al. U.S. Pub. No. 2014/0201289 (hereinafter “Wheeler”).
Regarding independent claim 1, Goldberg discloses:
recording, in a server file journal via a content management system, event data that corresponds to synchronization events generated by a client device associated with a user account  registered at the content management system, the synchronization events comprising client-side interactions with local copies of one or more content items at the client device, each content item being associated with other user accounts having shared access to the one or more content items stored on the content management system (Goldberg at paragraph [0087] discloses with emphasis added by Examiner, “In one embodiment, the sync server 120 includes a current state manager 355 that maintains and tracks the current state of the folder/file tree. Changes made to the folder/file tree include, but are not limited to, saving, creating, deleting, moving, and renaming a file. In some instances, edits made to a file or folder are also tracked by the current state manager 355.”  Examiner is of the position that Goldberg disclosing a sync server comprising a current state manager that maintains and tracks edits made to a file as reading on recording, in a server file journal…Additionally, Goldberg at paragraph [0019] discloses in part, “A system is described for synchronizing workspaces on a server for a web-based collaboration 

While Goldberg at paragraphs [0063]-[0064] discloses notification rules presented to a user for implementation at a user interface Goldberg does not specifically disclose notifications rules that apply to each event type and content item, more specifically, Goldberg does not disclose:  
generating, for display at a graphical user interface of the client device, a notifications settings view for configuring a notification preference for each event type of each content item.
However, Beaven in the Abstract teaches a system for performing collaborative tasks including collaborative documents and setting alerts with regards to the collaborative works.  Further, Beaven at paragraph [0219] teaches in part, “…a collaborator may set an alert which automatically informs the collaborator of a change in a hierarchy entity which is of interest to the collaborator when the change occurs.”  Lastly, Beaven at paragraph [0222] teaches in part, “user-alert table 4235 specifies for each hierarchy entity for which the collaborator is interested in [i.e., each content item] receiving alerts the kinds of events [i.e., each event type] the collaborator is interested in receiving alerts for. The table includes rows for all of the hierarchy entities that each collaborator is interested in.”
Both the Goldberg reference and the Beaven reference, in the cited sections, are in the field of endeavor of user defined notifications in collaborative works.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the presenting of notification rules to a user in a user interface for user implementation as disclosed in Goldberg with the user defined alert table specifying the entities the collaborator wants alerts for as well as the kind of events the collaborator wants alerts for as taught in Beaven  to facilitate in providing a user with a simple means to customize event tracking in collaborative works (See Beaven at paragraph [0007]).
 
determining, via the content management system, one or more notification triggering rules corresponding to the user account associated with the client device based on set notification preferences received at the notifications setting view (Goldberg at paragraphs [0063] – [0064] discloses user notification rules.  Additionally, Beaven at paragraph [0222] teaches a user alert table.)

identifying, via the content management system, one or more triggering events, based on new event data from the server file journal, that satisfy the one or more notification triggering rules (Goldberg at paragraphs [0054] – [0057] discloses generating notifications via a notification engine as the result of a triggering event, identifying recipients of the notification, and pushing the notification via a notification server. Additionally, user notification rules are disclosed in Goldberg at paragraph [0064].)

While Goldberg does discloses a notification engine, notification rules and notification prioritization, and a user being able to indicate types of activity they want to be notified of, or not notified of (See Goldberg at paragraphs [0061] – [0065]), Goldberg does not disclose corresponding contextual notification data, more specifically, Goldberg does not disclose:
determining contextual notification data that corresponds to each of the one or more triggering events; and generating, via the content management system, one or more notifications based on respective set notification preferences, the one or more notifications including corresponding contextual notification data for the one or more triggering events.
With respect to the claim limitation reciting contextual notification data, Examiner is interpreting contextual notification data in a manner consistent with the specification at paragraph [0049], as whether the notification can be batched with another notification.  
However, Wheeler at paragraph [0027] teaches consolidating notifications.  Further, Wheeler at paragraph [0027] teaches in part, “…notifications pertaining to the same topic are consolidated, or folded, e.g., so that the feed presents only the most recent notification related to the same topic. By way of illustration, feed 120 includes an alert that "Joe invited you [user Bob] to share Folder3." If user Bob accepts Joe's invitation, feed 120 can be updated to hide the replace the displayed alert with "You accepted Joe's invitation to share Folder3," or the displayed alert can be hidden. As another example, as a user Kay uploads photos to a shared folder, each new photo may generate an event notification, while feed 120 presents a single alert such as "Kay uploaded photos to Folder7.”  Examiner is of the position that the Wheeler reference in the cited section, in making the determination that notifications are to the same topic are filtering between new and related notifications.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the notification engine, notification rules  and notification prioritization allowing for a user to indicate when they want to receive a notification, and when they do not want to receive a notification disclosed in Goldberg with the filtering and consolidating of notifications taught in Wheeler to facilitate in providing a user with up to date and relevant notifications (See Wheeler at paragraph [0005]).

Regarding dependent claim 2, all of the particulars of claim 1 are addressed above.  Additionally, Goldberg discloses:
wherein the client-side interactions are detected based on client data describing respective system calls intercepted by one or more respective client devices (Goldberg at paragraph [0080] discloses in part, “The second type of triggering event occurs when a change has been made to a local sync folder on a collaborator's computer. In one embodiment, a Windows operating system of the collaborator's computer provides file/folder monitoring on the computer and notifies the triggering event module 320.”)

Regarding dependent claim 3, all of the particulars of claim 1 are addressed above.  Additionally, Goldberg discloses:
wherein the event data comprises a respective user account identifier, a respective content item identifier, and a respective event identifier (Goldberg at paragraphs [0105] - [0107] discloses a sync client receiving a notification of a change [i.e., unique event] to a file and creating a new copy of the file comprising the file name [i.e., content item identifier] and collaborator identification information such as a user email identifier [i.e., user account identifier].)

Regarding dependent claim 4, all the particulars of claims 1 and 3 are addressed above.  Additionally, Goldberg discloses:
wherein a respective event identified by the respective event identifier comprises at least one of a content add event, a content remove event, a content share event, or a content edit event  (Goldberg at paragraph [0052] discloses in part, “The detected activity can be performed by a user or collaborator in a work space and can be performed on a work item or relating to a work item, for example, download or upload of the work item, previewing, commenting of a work item, deletion or editing of the work item…”)

Regarding dependent claim 6, all the particulars of claim 1 have been addressed above.  Additionally, Goldberg discloses:
sending, via the content management system, the generated one or more notifications; for each notification from the one or more notifications sent, tracking which respective user account is associated with the notification (Goldberg at paragraph [0054] discloses in part, “The notification engine 415 can notify users, which can be collaborators of the user who performed the activity…”)  
Goldberg does not disclose:
prior to sending a respective notification to a particular user account, determining, based on the tracking, whether the particular user account is associated with a previous notification related to at least one of the respective notification, an event associated with the respective notification, and a content item associated with the respective notification.
However, Wheeler at paragraph [0027], as illustrated in the rejection of claim 1, teaches filtering notifications to a user based on the topic of the notification.

Regarding dependent claim 7, all the particulars of claims 1 and 6 are addressed above.  Additionally, Goldberg does not disclose:
when the particular user account is associated with the previous notification, updating the previous notification for the particular user account based on content associated with the respective notification instead of sending the respective notification as a new notification; and
when the particular user account is not associated with the previous notification, sending the respective notification to the particular user account as a new notification.
However, Wheeler at paragraph [0027] provides an example of Joe inviting a user to share a folder.  Examiner is of the position that this is an example of a new notification and it is sent to a user.  When user accepts Joe’s invitation, the previous notification is updated or hidden.  This is an example of notification handling for a related notification, thus Examiner is of the position that Wheeler at paragraph [0027] teaches generating a new notification for a notification with no related notification, and updating a notification as the result of a related notification.

Regarding dependent claim 10, all the particulars of claim 1 are addressed above.  Additionally, Goldberg discloses:
wherein at least one of the events generated by the client devices is generated via a respective client application associated with the content management system, and wherein a respective one of the one or more notifications associated with the at least one of the events is sent to a browser application at a different client device (Goldberg at paragraphs [0027] – [0028] discloses in part, “…a web-based collaboration environment or online collaboration platform (e.g., hosted by the host server 100). The collaboration platform or environment hosts workspaces with work items that one or more users can access (e.g., view, edit, update, revise, comment, add to discussions, download, preview, tag, or otherwise manipulate, etc.). A work item can generally include any type of digital or electronic content that can be viewed or accessed via an electronic device (e.g., device 102).”  Additionally, Goldberg at paragraph [0055] discloses in part, “In one embodiment, the notification is depicted through a web-browser used by the other user to access the web-based collaboration environment…”)

Regarding dependent claim 11, all the particulars of claim 1 have been addressed above.  Additionally, Goldberg discloses:
wherein at least one of the local copies of the one or more content items on the content management system is a synchronized copy of the one or more content items on the content management system (Goldberg at paragraph [0005] discloses, “FIG. 1 illustrates an example diagram of a system where a sync server supports synchronization between folders in an online collaboration environment and folders on a local computer.”).

Regarding independent claim 12, claim 12 is rejected under the same rationale as claim 1.  Additionally, with regard to the claim limitation reciting …non-transitory computer readable medium… (See Goldberg at paragraph [0050]).

Regarding dependent claim 13, all the particulars of claim 12 are addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 11.

Regarding dependent claim 14, all the particulars of claim 12 are addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 2.

Regarding dependent claim 15, all the particulars of claim 12 are addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 3.

Regarding independent claim 17, claim 17 is rejected under the same rationale as claim 1.  Additionally, with regard to the claim limitation reciting…one or more processors…(See Goldberg at paragraph [0050]).

Regarding dependent claim 18, all the particulars of claim 17 are addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 11.

Regarding dependent claim 19, all the particulars of claim 17 are addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 10.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Beaven in view of Wheeler in further view of Procopio et al. U.S. Pub. No. 2016/0308940 (hereinafter “Procopio”).
Regarding dependent claim 8, all the particulars of claim 1 are addressed above.  Additionally, Goldberg does not disclose:
mapping a respective event identifier corresponding to the one or more events; and
prior to sending a new notification to a particular user account, determining, based on the mapping, whether a first content item associated with a first respective event from the one or more events matches a second content item associated with a second respective event associated with a previous notification to the particular user account.
However, Procopio teaches, mapping a respective event identifier corresponding to the one or more events; and prior to sending a new notification to a particular user account, determining, based on the mapping, whether a first content item associated with a first respective event from the one or more events matches a second content item associated with a second respective event associated with a previous notification to the particular user account (Procopio at paragraph [0034] teaches in part, “After receiving a change event (or group of change events), the communications manager 218 reconciles the change event [i.e., mapping] with user preferences by calling logic stored in the notifications processor 216. The communications manager 218 then queries the notifications processor 216 to batch, group, combine, coalesce, or otherwise aggregate multiple changes to the same file to prevent duplicate or similar notifications.”)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the notification of users of an event based on notification rules particular to the user disclosed in Goldberg with the determining of whether a notification has previous been sent taught in Procopio to facilitate in providing an efficient notification system.

Regarding dependent claim 9, all the particulars of claims 1 and 8 are addressed above.  Additionally, Goldberg does not disclose:
when the first content item associated with the first respective event from the one or more events matches the second content item associated with the second respective event associated with the previous notification, determining that the new notification is to be provided as an update to the previous notification.
However, Procopio teaches, when the first content item associated with the first respective event from the one or more events matches the second content item associated with the second respective event associated with the previous notification, determining that the new notification is to be provided as an update to the previous notification (See Procopio at paragraph [0034]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154